Citation Nr: 0318297	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  99-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 15, 1965, to 
August 24, 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veterans Affairs (VA) Chicago Illinois, 
Regional Office.  A hearing was held at the RO in August 2001 
before the undersigned Member of the Board.  

The Board remanded the case for additional development in 
October 2001.  The requested development has since been 
completed to the extent possible, and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's multiple sclerosis was not present during 
service and was not manifest within seven years after his 
separation from service.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  A letter from the RO in April 2002 addressed 
the provisions of the VCAA.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The RO attempted to obtain additional 
post-service treatment records, but the veteran did not 
respond to the letter requesting his assistance in obtaining 
such records.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If multiple 
sclerosis is manifest to a compensable degree within seven 
years after separation from active service, the disorder may 
be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Factual Background.

The veteran's service medical records are negative for 
references to any symptoms of multiple sclerosis.  The report 
of a medical history given by the veteran in August 1967 for 
the purpose of his separation from service shows that he 
denied having any history of medical disorder except the 
mumps and motion sickness.  He stated that he was in good 
health.  The report of a medical examination conducted at 
that time shows that clinical evaluations of all systems were 
normal.  

The veteran and his wife testified in support of the claim 
for service connection for multiple sclerosis during a 
hearing held in August 2001.  They presented similar 
testimony during a hearing held before a hearing officer from 
the RO in March 1999.  The testimony was to the effect that 
the veteran developed vision symptoms during that seven year 
presumptive period, and that these symptoms were later found 
to have been due to multiple sclerosis.  

There are no medical records from within the seven year 
presumptive period after service containing a diagnosis of 
multiple sclerosis.  The Board notes that the seven year 
presumptive period ended on August 24, 1974.  

A record dated January 20, 1975, from the ophthalmology 
department of the Carle Clinic shows that the veteran had a 
history of headaches since September with pain located over 
the brow area of the right eye.  He had been told that he had 
infection of the optic nerve and was taking medication, but 
continued to have pain and blurred vision.  The impression 
was optic neuritis, stable.  

A record dated in August 1979 from the Carle Clinic shows 
that the veteran reported that in September 1974, he had 
optic neuritis of the right eye with lost central vision and 
a four month recovery time.  He presented in August 1979 with 
symptoms of a headaches since a month earlier.

A consultation record from the Evanston Hospital dated August 
29, 1979, shows that the veteran gave a history of having 
been in an auto accident in 1965 with post-traumatic amnesia, 
but no skull fracture.  He reportedly had an episode in 1973 
of a right supraorbital headache followed by loss of vision 
in the right eye.  In July 1979 he began noticing a fuzziness 
in his vision.  

A medical record dated in September 1979 from the Evanston 
Hospital shows that the veteran was admitted for removal of a 
pituitary tumor.  It was stated that his symptoms began in 
September 1974 when he was diagnosed with having optic 
neuritis in the right eye and problems with depth perception.    

A letter from Jack P. Spaniol, M.D., dated in October 1992 is 
addressed to the Illinois Bureau of Disability Determination 
services.  The letter reflects that the veteran reported that 
his problems began back in 1975 with problems with his eyes.   

In his original claim for disability compensation (for a 
pituitary tumor) which he submitted in January 1994 the 
veteran reported that he had optic nerve damage which first 
appeared in 1975. 

The report of an Agent Orange examination conducted by the VA 
in February 1994 shows that the veteran gave a history of 
having headaches and loss of central vision in the right eye 
which started in 1974.  The particular month in which it was 
treated was not given.  

During a hearing held in April 1996, in support of his claim 
for service connection for a pituitary tumor which was 
pending at that time, the veteran stated that he went to the 
Carle Clinic in 1974 for treatment of a vision problem.  He 
also stated that before going to the Carle clinic he went to 
see an optometrist named Dr. Berl from Paris, Illinois.  This 
visit to an optometrist reportedly occurred a year or two 
after service, and the veteran said that he later went to the 
Carle Clinic in 1974.  

Subsequently, in a letter dated in May 1996, the veteran 
reported that he saw Dr. Berl in the late 1960's, saw an 
ophthalmologist, Dr. Dougherty in 1974, and later went to the 
Carle clinic.  He said that he had been unable to obtain 
records because Dr. Berl did not keep them for more than 8 
years, and Dr. Dougherty was retired.  In a statement in 
support of claim dated in November 1998, the veteran reported 
that Dr. Dougherty saw him in late Spring or early Summer of 
1974 at the Link Clinic in Mattoon Illinois.  The veteran 
indicated that the records had been destroyed.  In a letter 
dated in September 1999, the veteran indicated that the Link 
Clinic had been sold and was now called the Family Medical 
Center.  He said that Dr. Dougherty told him that the records 
had been transferred to the new owners.  He said that he 
contacted the clinic which in turn referred him to the Sarah 
Bush Lincoln Hospital, but that he had not been able to get 
any records and was told that they may have been destroyed by 
fire or damaged by water.  

The veteran has submitted a copy of information regarding 
visual symptoms of multiple sclerosis obtained form the 
National Multiple Sclerosis Society.  The document reflects 
that visual symptoms are not uncommon in multiple sclerosis 
patients, and that they may be the result of inflammation of 
the optic nerve (optic neuritis) or lesions along the 
pathways that control eye movements and visual coordination.  
Optic neuritis may result in blurring or graying of vision, 
or monocular blindness.  A scotoma or dark spot may occur in 
the center of the visual field.  Optic neuritis is almost 
always self limits and patients generally make a good 
recovery. 

A letter dated in March 1999 from William G. Schubert, M.D., 
contains the following information:

I first saw [the veteran] on July 26, 
1979, he had noticed a change in the 
vision in his left eye at that time.  His 
best vision was counting fingers at five 
feet in the right eye and 20/25 in the 
left eye.  He also gave a history of 
having a similar problem in the right eye 
in 1974 some five years earlier.  On that 
examination there was noted to be 
definite optic atrophy in the right eye 
and subsequent visual field changes 
showed a dense central scotoma in the 
right eye.  He has a well known history 
of pituitary tumor, which was also 
removed in September 1979.  Since that 
time he obviously has developed changes 
of multiple sclerosis.  The question here 
being was the visual field change in the 
right eye due to pituitary tumor or to 
multiple sclerosis.  Upon complete and 
thorough re-evaluation of my old records, 
it is my strong opinion that [the 
veteran's] visual problems were more 
related to optic neuritis recurrent in 
the right eye than to his pituitary 
tumor.  The central scotoma would be a 
very [odd] presentation of a visual field 
for a pituitary tumor and it is much more 
likely presentation for a recurrent optic 
neuritis.  He also gave a clear history 
of having a similar problem in the right 
eye in 1974-75.  This would have been a 
recurrence of his optic neuritis which is 
quite common in the early stages of MS.  
I think his pituitary tumor is a 
[concomitant] problem, which was handled 
with surgery, but I think his basic 
visual problem was indeed related to his 
MS and that would relate all the way back 
to 1974-1975.

IV.  Analysis.

The Board notes that under Diagnostic Code 8018, the minimum 
rating for multiple sclerosis is 30 percent.  Therefore, if 
the presence of multiple sclerosis were to be demonstrated 
within seven years of service, then the Board could conclude 
that the disorder was manifest to a compensable degree within 
that period.  The Board finds, however, that the 
preponderance of the evidence weighs against the claim.

The most probative and most credible evidence shows that 
multiple sclerosis was not present during service and was not 
manifest within seven years after his separation from 
service.  Although the veteran now states that his vision 
symptoms began within the seven year period, the earliest 
medical records which could be obtained indicate that the 
symptoms were not present until shortly after the end of the 
presumptive period.  In this regard, the Board notes that the 
treatment record from the Carle Clinic dated in January 1975 
places the date of onset of the vision symptoms as being in 
September.  Logically, this would refer to September 1974.  
The Board believes that this contemporaneous medical record 
which contains a history given for the purpose of obtaining 
medical treatment is much more reliable than testimony 
presented many years later.  Accordingly, the Board concludes 
that multiple sclerosis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  




ORDER

Service connection for multiple sclerosis is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

